DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicants’ amendment and remarks submitted 10/20/21 are persuasive.
Per claim 1, the prior art of McGrath et al. herein Stevens discloses:  an application container containing a first application that runs in a namespace; ….., and a non-volatile memory comprising a first data block storing key-value data that is accessible by a key-value interface and a second data block storing block data that is accessible by a block interface. 
However, McGrath alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: …a kernel implemented within the storage device and configured to provide a host-side interface to a host computer and receive a packet including at least one of data, messages, and commands from the host computer via the host-side interface…... wherein the kernel determines that the packet is associated with the namespace and that the namespace is assigned for the key-value interface or the block interface, and wherein the kernel routes the packet to a second application that runs in the namespace, and accesses the first data block of the non-volatile memory via the key-value interface or accesses the second data block of the non-volatile memory via the block interface based on the namespace associated with the packet.
Per claim 12, the prior art of McGrath et al. herein Stevens discloses:  an application container containing a first application that runs in a namespace; ….., and a non-volatile memory comprising a first 
However, McGrath alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: …a kernel implemented within the storage device and configured to provide a host-side interface to a host computer and receive a packet including at least one of data, messages, and commands from the host computer via the host-side interface…... wherein the kernel determines that the packet is associated with the namespace and that the namespace is assigned for the key-value interface or the block interface, and wherein the kernel routes the packet to a second application that runs in the namespace, and accesses the first data block of the non-volatile memory via the key-value interface or accesses the second data block of the non-volatile memory via the block interface based on the namespace associated with the packet.
Per claim 17, the prior art of McGrath et al. herein Stevens discloses:  an application container containing a first application that runs in a namespace; ….., and a non-volatile memory comprising a first data block storing key-value data that is accessible by a key-value interface and a second data block storing block data that is accessible by a block interface. 
However, McGrath alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: …a kernel implemented within the storage device and configured to provide a host-side interface to a host computer and receive a packet including at least one of data, messages, and commands from the host computer via the host-side interface…... wherein the kernel determines that the packet is associated with the namespace and that the namespace is assigned for the key-value interface or the block interface, and wherein the kernel routes the packet to a second application that runs in the namespace, and accesses the first data block of the non-volatile memory via the key-value interface or accesses the second data block of the non-volatile memory via the block interface based on the namespace associated with the packet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138